DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO 2017/104145A), cited in the IDS, in view of Numata et al. (US 2010/0233543). The English machine translation of Akiyama et al. is attached and is referenced below.
Regarding Claim 1, Akiyama et al. teaches a secondary battery (line 10) comprising a positive electrode plate (line 2423) a negative electrode plate (line 2444) an electrolyte and separator (line 126-127), the negative electrode plate comprising a negative electrode current collector with a negative electrode active material layer on the surface of the negative current collector (lines 443-444) (i.e. providing a negative film on a surface of the negative current collector) wherein the negative active material comprises graphite (lines 1635-1641) to form a negative electrode plate (line 2444).
Akiyama et al. does not teach testing the negative active material in a button half battery cell to characterize the polarization of the negative active material.
However, the range of the value of “(A+B)/X” of the instant claim, or “the polarization of the negative active material” is a result effective variable in view of Numata. Although, the value of “(A+B)/X” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024])
Since Akiyama teaches the same negative active material, of graphite and silicon (see Akiyama lines 1635-1646; see Numata Para. [0086]), the range of the value of “(A+B)/X” is merely a discovery of an optimum or workable ranges involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 1 as explained above. 
Akiyama et al. does not teach a value of “(A+B)/X”.
However, the range of the value of “(A+B)/X” is merely a discovery of an optimum or workable ranges involving only routine skill in the art. Although, the value of “(A+B)/X” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 3, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 2 as explained above. 
Akiyama et al. does not teach a value of “(A+B)/X”.
However, the range of the value of “(A+B)/X” is merely a discovery of an optimum or workable range involving only routine skill in the art. Although, the value of “(A+B)/X” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 4, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 1 as explained above. 
Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW).
Akiyama et al. does not teach testing the negative active material in a button half battery cell.
However, the range of the value of “(A/X)” of the instant claim, or “the polarization of the negative active material” (instant specification – Para. [0029]) is a result effective variable in view of Numata. Although, the value of “(A/X)” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]).
Since Akiyama teaches the same negative active material, of graphite and silicon (see Akiyama lines 1635-1646; see Numata Para. [0086]), the range of the value of “(A/X)xCW” is merely a discovery of an optimum or workable ranges involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 5, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 4 as explained above. 
Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW).
Akiyama et al. does not teach testing the negative active material in a button half battery cell.
Although, the value of “(A/X)xCW” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as the range of the value of “(A/X)xCW” is merely a discovery of an optimum or workable ranges involving only routine skill in the art, as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 6, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 5 as explained above. 
Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW).
Akiyama et al. does not teach testing the negative active material in a button half battery cell.
Although, the value of “(A/X)” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as the range of the value of “(A/X)” is merely a discovery of an optimum or workable ranges involving only routine skill in the art, as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 7, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 6 as explained above.
Akiyama teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW).
Akiyama et al. does not teach testing the negative active material in a button half battery cell.
Although, the value of “(A/X)” of the instant claim, or “the polarization of the negative active material” is not explicitly taught, at the very least it would be obvious as the range of the value of “(A/X)” is merely a discovery of an optimum or workable ranges involving only routine skill in the art, as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Numata et al. cited herein.
Regarding Claim 8, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 4 as explained above. 
Akiyama et al. teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW, inside the range of the instant claim).
Regarding Claim 9, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 8 as explained above. 
Akiyama et al. teaches the basis weight for the negative electrode of 10 to 13 mg/cm2 (lines 3004-3005) (i.e. CW, inside the range of the instant claim).
Regarding Claim 10, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 1 as explained above.
Akiyama et al. teaches the average particle size (D50) of the negative electrode active material is 11 micrometers (line 2636).
Regarding Claim 11, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 10 as explained above.
Akiyama et al. teaches the average particle size (D50) of the negative electrode active material is 11 micrometers (line 2636).
Regarding Claim 13, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 1 as explained above.
Akiyama et al. teaches wherein the graphite is either natural graphite or artificial graphite (lines 1690-1691).
Regarding Claim 14, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 1 as explained above.
Akiyama et al. teaches the carbon material used for the negative electrode active material can be soft carbon, hard carbon (lines 1767-1768) and the negative electrode active material can be a silicon-based material (lines 1635-1640).
Regarding Claim 15, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 14 as explained above.
Akiyama et al. teaches wherein the negative electrode active material further comprises silicon-based material, specific examples include silicon oxide, elemental silicon, a composite of silicon and carbon material (i.e. silicon carbon composite (lines 1635-1646).
Regarding Claim 16, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 1 as explained above.
Akiyama teaches the positive electrode active material is applied to a positive electrode current collector to form a film (i.e. a positive film is provided on a surface of the positive current collector comprising a positive active material (lines 2398-2423), which forms the positive electrode plate (i.e. the positive electrode plate comprises a positive current collector and a positive film (line 2423) and the positive electrode active material is lithium nickel cobalt manganese oxide (lines 2401-2408).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO 2017/104145A) in view of Numata et al. (US 2010/0233543) as applied to claim 1 above, and further in view of Nakanishi et al. (US 2015/0251915).
Regarding Claim 12, Akiyama et al. in view of Numata et al. teaches all of the elements of the invention in claim 1 as explained above.
Akiyama et al. does not teach an active specific surface area of the negative electrode plate.
However, Nakanishi et al. teaches negative electrode active material (i.e. active part of the negative electrode) with a specific surface area of 2.20 cm2/g or less. (Para. [0121]) (overlapping with the range of the instant claim).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama et al. to incorporate the teaching of the active specific surface area of Nakanishi et al., as small specific surface area allows the battery to have a high initial efficiency, high capacity and long lifetime to be manufactured at low cost (Para. [0015]). Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
Applicant argues Numata does not teach the specific formula range under a specific test condition and the cut-off voltage and potential in preliminary charge is much higher and thus the polarization is completely different and thus it is not routing optimization within the skill of the ordinary artisan.
Examiner respectfully disagrees. Examiner respectfully disagrees. Numata et al. discloses a negative active material comprising graphite (Para. [0086]) which is the same material of the negative active material in the instant claim 1. The specific formula under a specific test condition or the "polarization of the negative active material" is a result effective variable as Numata et al. teaches that reduced polarization of the negative electrode creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material is used as negative electrode (Para. [0024]). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious. Regarding the differences in cut-off voltage and cut-off potential in the preliminary charges it is unclear why the differences have any bearing on the structure of the negative active material as taught by Akiyama et al. in view of Numata et al., or on the polarization of the negative active material being a result effective variable.
While Numata et al. does not teach the specific formula under a specific test conditions of the instant claim, Numata et al. teaches reducing polarization of the negative electrode active material creates less likelihood of the negative electrode suddenly reducing the voltage in the final stage of discharge which is advantageous when an Si-based material (which includes graphite in Numata, Para. [0086]) is used.  Thus, the polarization of the negative electrode active material is a result effective variable (i.e. a variable that achieves a recognized result, see MPEP §2144.05(II)B.), and changing the values of the specific formula under specific test conditions (i.e. changing the polarization of the negative electrode active material) is optimization involving only routine skill in the art. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729